         Case 1:20-cv-04527-AJN-SN Document 39 Filed 12/10/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                    12/10/2020


SHARIF KING,

                                            Plaintiff,                20-CV-4527 (AJN)(SN)

                          -against-                                   ORDER OF SERVICE

CORRECTION OFFICER WHITE, et al.,

                                            Defendants.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        Plaintiff, currently incarcerated at Great Meadow Correctional Facility, is proceeding pro

se and in forma pauperis. He filed a complaint under 42 U.S.C. § 1983, regarding events

beginning on November 12, 2019, when he was transported from Downstate Correctional

Facility to the Manhattan Detention Complex. On July 17, 2020, the Hon. Alison J. Nathan

issued an order pursuant to Valentin v. Dinkins, 121 F.3d 72, 76 (2d Cir. 1997), directing the New

York City Law Department (the “Law Department”) to identify four John Doe defendants. ECF

No. 12. Judge Nathan referred the matter to me for general pretrial supervision.

        John Does #1, #2, and #3 were previously identified. See ECF Nos. 18 & 30. The Law

Department has now identified John Doe #4. See ECF No. 37.

                                                DISCUSSION

A.      Rule 21 of the Federal Rules of Civil Procedure

        The Court directs the Clerk of Court, under Rule 21 of the Federal Rules of Civil

Procedure, to substitute ADW Glover for John Doe #4, and to amend the caption to reflect the

same.
        Case 1:20-cv-04527-AJN-SN Document 39 Filed 12/10/20 Page 2 of 3




B.      Waiver of Service

        The Clerk of Court is directed to notify the New York City Department of Correction and

the New York City Law Department of this Order. The Court requests that ADW Glover, Shield

No. 1310, waive service of summons.

C.      Rule 12 of the Federal Rules of Civil Procedure

        ADW Glover is ORDERED to file an answer, if any, by February 8, 2021.

D.      Local Rule 33.2

        Local Civil Rule 33.2, which requires defendants in certain types of prisoner’s rights

cases to respond to specific, court-ordered discovery requests, applies to this action. Those

discovery requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s

Local Civil Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120

days of the date of this order, any new defendants must serve responses to these standard

discovery requests. In his responses, defendant must quote each request verbatim. 1

                                            CONCLUSION

        The Clerk of Court is respectfully directed to mail a copy of this order to Plaintiff and

note service on the docket. The Clerk of Court is further directed, under Rule 21 of the Federal

Rules of Civil Procedure, to substitute in the caption ADW Glover, Shield No. 1310, as a

defendant in place of John Doe #4. The Clerk of Court shall also notify the New York City

Department of Correction and the New York City Law Department of this order. The Court

requests that ADW Glover, Shield No. 1310, waive service of summons. The Court ORDERS

ADW Glover, Shield No. 1310, to file an answer, if any, by February 8, 2021.




1
 If Plaintiff would like copies of these discovery requests before receiving the responses and does not
have access to the website, Plaintiff may request them from the Pro Se Intake Unit.

                                                     2
     Case 1:20-cv-04527-AJN-SN Document 39 Filed 12/10/20 Page 3 of 3




    The Clerk of Court is respectfully directed to mail a copy of this Order to Plaintiff.

SO ORDERED.




DATED:     December 10, 2020
           New York, New York




                                              3
